1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
                       CENTRAL DISTRICT OF CALIFORNIA
8
9    JOANNA LYNN KIEFERT,                    )   Case No.: EDCV 17-1820-GJS
                                             )
10               Plaintiff,                  )   [PROPOSED] ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,900.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: October 26, 2018
22
                                     ___________________________________
23                                   GAIL J. STANDISH
                                     UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
